82446: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32693: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82446


Short Caption:NV EAGLES, LLC VS. NATIONSTAR MORTG., LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A731124Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/09/2021 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantNV Eagles, LLCJohn Henry Wright
							(The Wright Law Group)
						


RespondentNationstar Mortgage, LLCRex D. Garner
							(Former)
						
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


RespondentU.S. Bank National AssociationRex D. Garner
							(Former)
						
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/05/2021Filing FeeFiling Fee due for Appeal. (SC)


02/05/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-03570




02/05/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-03573




02/08/2021Filing FeeE-Payment $250.00 from John Henry Wright. (SC)


02/09/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-03851




02/09/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)21-03911




02/24/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-05513




02/25/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-05617




03/02/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-06169




03/03/2021Notice/IncomingFiled Appellant's Proof of Service for Docketing Statement. (SC)21-06204




03/11/2021Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)21-07163




05/25/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: June 9, 2021. (SC)21-14875




06/09/2021BriefFiled Appellant's Opening Brief. (SC)21-16620




06/09/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-16621




06/09/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)21-16622




06/09/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)21-16624




06/09/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)21-16625




06/09/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5. (SC)21-16626




06/09/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6. (SC)21-16627




06/09/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 7. (SC)21-16628




07/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents'' answering brief due: July 23, 2021. (SC)21-18939




07/23/2021Notice/IncomingFiled Respondents' Notice of Appearance for Lilith V. Xara. (SC)21-21315




07/23/2021Notice/IncomingFiled Respondents' Notice of Disassociation of Rex D. Garner, Esq.(SC)21-21318




07/23/2021BriefFiled Respondents' Answering Brief. (SC)21-21357




09/01/2021BriefFiled Appellant's Reply Brief. (SC)21-25520




09/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/12/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-32449




11/15/2021Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued. (SC)21-32693





Combined Case View